                       WITHUNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA



CHEMBULK TRADING II, LLC,                          *       CASE NO. 3:19-CV-513-BAJ-RLB
             Plaintiff,

VERSUS                                             *       IN ADMIRALTY

M/T CHEM RANGER,                                   *
her engines, freights, apparel,
appurtenances, tackle, etc., in rem                *
and LANTERN MARITIME, CO.,
in personam,                                       *
                      Defendants.
*      *       *      *      *      *       *      *


                MOTION TO WITHDRAW MOTION TO SET SECURTY

       NOW INTO COURT, through undersigned counsel and pursuant to its restrictive

appearance pursuant to Rule E(8) of the Supplemental Rules for Certain Admiralty and Maritime

Claims (“Supplemental Rules”), comes Lantern Maritime Co. (“Lantern”) and moves this

Honorable Court to withdraw its prior motion to set security. Doc No. 15. The parties now have

reached an agreement on security and Chembulk has requested that the U.S. Marshal release the

M/T CHEM RANGER from arrest. Accordingly, the motion to set security no longer is necessary

and the hearing that was set for August 15, 2019 at 2:00 may be cancelled as moot.

                                     Respectfully submitted,

                                      /s/ Michael A. Harowski
                                     ANTONIO J. RODRIGUEZ (La. #11375)
                                     Antonio.rodriguez@wilsonelser.com
                                     H. JAKE RODRIGUEZ (La. # 27867)
                                     Jake.rodriguez@wilsonelser.com
                                     A.T. CHENAULT, T.A. (La. #20747)
                                     A.Chenault@wilsonelser.com
                                     MICHAEL HAROWSKI (La. #30543)
                                     Michael.harowski@wilsonelser.com
                                      WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
                                      650 Poydras Street, Suite 2200
                                      New Orleans, Louisiana 70130
                                      Telephone:    504-702-1710
                                      Fax:          504-702-1715
                                      Counsel for Lantern Maritime Co.



                                   CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing was filed on this this 14th day of August,

2019, with the Clerk of Court using the CM/ECF system, which will send notification of such

filing to all counsel on record.

                                       /s/ Michael A. Harowski




                                                2
